           Case 2:20-cv-02207-KJD-NJK Document 9 Filed 01/27/21 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   PATRICIA A. RAMSEY,
                                                          Case No.: 2:20-cv-02207-KJD-NJK
 8             Plaintiff(s),
                                                                         Order
 9   v.
                                                                     [Docket No. 8]
10   P.F. CHANG’S CHINA BISTRO, INC.,
11             Defendant(s).
12         Pending before the Court is the parties’ proposed discovery plan. Docket No. 8. The
13 discovery plan seeks a 50% enlargement of the presumptively reasonable discovery period.
14 Compare id. at 1 with Local Rule 26-1(b)(1). That request is supported by the assertion that a
15 longer period is needed based on anticipated delays in obtaining medical records and in conducting
16 depositions. See Docket No. 8 at 1. Without further elaboration,1 the Court is not persuaded to
17 permit a 50% enlargement of the normal discovery period in this case. Accordingly, the discovery
18 plan is DENIED without prejudice. An amended discovery plan must be filed by January 29,
19 2021.
20         IT IS SO ORDERED.
21         Dated: January 27, 2021
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
           1
            With respect to depositions, the Court notes the potential that depositions be conducted
27 remotely. E.g., Swenson v. GEICO Cas. Co., 336 F.R.D. 206, 210 (D. Nev. Aug. 2020) (“courts
   within the Ninth Circuit routinely highlight remote depositions as an effective and appropriate
28 means to keep cases moving forward notwithstanding pandemic-related restrictions”).

                                                   1
